DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Figures 2A and 2B are indicated as prior art on page 3 of the Specification filed 2/4/21.
The drawings are objected to because:
Figures 1-5 do not have satisfactory reproduction characteristics.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See CFR 1.84(l).
Figures 1-5 contain improper shading.  The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.  See CFR 1.84(m).
Appropriate correction is required.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 5 of the amendment to the specification filed 4/8/21, lines 6-13 (beginning at “As” at the end of line 6) and 13-20 (beginning at “As” in the middle of line 13) are repetitive.  The same subject matter is repeated.    
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claims 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilgeram et al. (US 2014/0277121 A1) (“Pilgeram”).
Regarding claim 1, Pilgeram discloses (Figure 12) an all-suture anchor comprising: (a) an anchor suture (10) having a closed loop (11) at one end thereof; and (b) a sheath (40) positioned around at least a portion of said closed loop, said closed loop holding said sheath in a pre-defined location on said all-suture anchor.
	Regarding claim 2, Pilgeram discloses (Figure 12) an all-suture anchor comprising:(a) an anchor suture (10) having a closed loop (11) at one end thereof; (b) a sheath (40) positioned around at least a portion of said closed loop, said closed loop holding said sheath in a pre-defined location on said all-suture anchor; and (c) a shuttle suture (80).
	Regarding claim 3, Pilgeram discloses (Figure 12) that said anchor suture has a first end (C), a second end (D) and a connection area (at 17), said first end of said anchor suture being connected to said connection area of said anchor suture to form said closed loop (paragraph 0031).
Regarding claim 4, Pilgeram discloses (Figure 12) that said sheath (40) includes a body having first and second openings (loop 11 extends through openings).
Regarding claim 5, Pilgeram discloses (Figure 12) that said first end (C) of said anchor suture extends through said first and second openings in said sheath (first end C forms loop 11, the loop 11 extends through the anchor 40).
Regarding claim 7, Pilgeram discloses (Figure 12) a soft knotless anchor comprising: (a) a sheath (40) including a body having first and second openings; and (b) an anchor suture (10) connected to said sheath, said anchor suture having a first end (C), a second end (D) and a connection area (at 17), said first end of said anchor suture extending through said first and second openings in said body of said sheath (first end C forms loop 11, the loop 11 extends through the anchor 40) and then being connected to said connection area of said anchor suture to form a closed loop (paragraph 0031; paragraphs 0042 and 0044 disclose that the loop 11 is secured to the sleeve 40 during manufacture of the knot less anchor).
Regarding claim 8, Pilgeram discloses (Figure 12) that at least a portion of said closed loop (11) is disposed within said body of said sheath (40; paragraph 0044).
Regarding claim 9, Pilgeram discloses a locking mechanism (channel from 15, to 16, to 18 in Figures 8-10; paragraphs 0032-0034) connected to said anchor suture and being disposed within said body of said sheath.  
The limitation “locking mechanism” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Applicant discloses that the locking mechanism is a channel located near the tip of the anchor.  Pilgeram discloses a channel that engages the anchor suture to create friction on the anchor suture and prevent slippage (paragraph 0033).  The channel is disposed within said body of said sheath due to the loop (11) being disposed within the sheath (40).
Regarding claim 10, Pilgeram discloses (Figure 12) a shuttle suture (80) connected to said anchor suture (paragraph  0050).
Regarding claim 11, Pilgeram discloses (Figure 12) a soft knotless anchor comprising: (a) a sheath (40) including a body having first and second openings; (b) an anchor suture (10) connected to said sheath, said anchor suture having a first end (C), a second end (D) and a connection area (at 17; paragraph 0031), said first end of said anchor suture extending through said first and second openings in said body of said sheath (first end C forms loop 11, the loop 11 extends through the anchor 40) and then being connected to said anchor suture at said connection area to form a closed loop at least a portion of said closed loop being disposed within said body of said sheath (paragraph 0031; paragraphs 0042 and 0044 disclose that the loop 11 is secured to the sleeve 40 during manufacture of the knot less anchor); (c) a locking mechanism (channel from 15, to 16, to 18 in Figures 8-10; paragraphs 0032-0034) connected to said anchor suture and disposed within said body of said sheath; and (d) a shuttle suture (80) connected to said anchor suture (paragraph 0050)
The limitation “locking mechanism” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Applicant discloses that the locking mechanism is a channel located near the tip of the anchor.  Pilgeram discloses a channel that engages the anchor suture to create friction on the anchor suture and prevent slippage (paragraph 0033).  The channel is disposed within said body of said sheath due to the loop (11) being disposed within the sheath (40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pilgeram et al. (US 2014/0277121 A1) (“Pilgeram”) in view of Kurdz (US 2,869,500).
Regarding claim 6, Pilgeram discloses that shuttle suture (80) has a needle portion.  The shuttle suture passes the all-suture anchor around or through the tissue (50) using needle or the like attached to lead suture (paragraph 0050).  However, Pilgeram fails to disclose that said shuttle suture has a flat portion.
However, in the same field of endeavor, Kurdz teaches a shuttle suture comprising a suture (2) and needle (1) that is passed through tissue.  Kurdz teaches that the shuttle suture has a flat portion (4, 5).  Kurdz teaches that in use, the flat portion minimizes the possibility of tissue tearing (Column 2, lines 7-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shuttle suture disclosed by Pilgeram to have a flat portion, as taught by Kurdz.  This modification would minimize the possibility of tissue tearing during use (Kurdz, Column 2, lines 7-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fumex (US 5,989,252; Figure 1), Fumex (US 6,511,498; Figures 1-4), Dreyfuss et al. (US 2017/0020655 A1; Figures 4A-4C)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771